Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Post Effective Amendment No. 18 to the Registration Statement on Form N­-6 (the "Registration Statement") of our report dated April 7, 2016, relating to the financial statements of Pruco Life Variable Universal Account, which appear in the Post Effective Amendment No. 13 to the Registration Statement on Form N-6 (No. 333-158634). We also consent to the incorporation by reference in this Registration Statement of our report dated March 10, 2016, relating to the consolidated financial statements of Pruco Life Insurance Company and its subsidiaries, which appear in the Post Effective Amendment No. 13 to the Registration Statement on Form N-6 (No. 333-158634). /s/ PricewaterhouseCoopers LLP New York, NY December 16, 2016
